Title: From Thomas Jefferson to James Wood, 18 October 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond Oct. 18. 1780.

Your letters of the 11th. and 14th. inst. are now before me. I inclose you four blank powers to be directed to any person or persons you shall think proper for Green briar or any other county. I am informed beef may be had in Frederic and Hampshire. I am only to desire that when you fill up any of these powers you immediately communicate to me the name of the county and persons inserted therein that it may be entered as our act in our books.
Lt. McNeill has our consent to go to N. York on parole. A flag  will go from this place to N. York in about four or five days or a week to carry Govr. Hamilton and Majr. Hay. Perhaps he can be here in time. Besides this Capt. Lamothe, Doctr. Mcbeath and some others are going from Winchester by land. He will therefore chuse between the two modes, or any third which you please. Capt. Winchester has the permission desired to go to Colo. Cary’s, and Mr. Maxwell to reside in Culpeper.
I am with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson

